Citation Nr: 1716959	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  11-32 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from October 1958 to June 1962 and April 1963 to August 1979.  The Veteran worked in aviation related occupations during his time in the Navy.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In September 2015, the Veteran and his spouse presented testimony at a hearing before the undersigned Veterans Law Judge in St. Petersburg, Florida.  A transcript of that hearing is associated with the Veteran's VBMS file.


FINDINGS OF FACT

1.  In an April 1980 rating decision, the RO denied service connection for hearing loss.  The Veteran was notified of the decision and of his appellate rights, but he did not submit a notice of disagreement or submit new and material evidence within one year of the issuance of that decision.

2.  The evidence received since the April 1980 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for hearing loss.

3.  The Veteran has current bilateral hearing loss and tinnitus that are the result of hazardous noise exposure as part of his work in aviation occupations during service, including work aboard aircraft carriers.


CONCLUSIONS OF LAW

1.  The April 1980 rating decision, which denied service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 1980); 38 C.F.R. § 3.105 (1980).

2.  The evidence received subsequent to the April 1980 rating decision is new and material, and the issue of service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Resolving all reasonable doubt in his favor, the Veteran has bilateral hearing loss disability that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

4.  Resolving all reasonable doubt in his favor, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

In the decision below, the Board has granted the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  Therefore, the benefits sought on appeal have been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met with regard to these issues, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II.  New and Material Evidence

In an April 1980 decision, the RO denied service connection for hearing loss.  The Veteran did not initiate any appeal of the rating decision or submit new and material evidence within one year of the decision.  Therefore, the April 1980 rating decision is final.  38 U.S.C.A. § 7105 (West 1980); 38 C.F.R. § 3.105 (1980).  In the final April 1980 rating decision, the RO denied service connection for hearing loss on the basis that the Veteran did not meet the requirements for a current disability for hearing loss for VA purposes at the time.

In reviewing the earlier April 1980 decision, the Board has determined that a new and material evidence analysis is proper for the hearing loss issue on appeal, as it was clearly adjudicated by the April 1980 decision.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus of VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter).

In the October 2011 Statement of the Case (SOC), the AOJ reopened the new and material evidence issue and considered service connection for hearing loss on the merits.  Regardless of the AOJ's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the AOJ is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the hearing loss issue before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The question of whether new and material evidence has been received sufficient to reopen the matter is a threshold question in any case involving a previously denied claim.  Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).  That is, a finally decided claim must be reopened where the claimant submits new and material evidence relative to a fact that was unestablished at the time of the prior final decision on the claim.  Shade, 24 Vet. App. at 119.

For the purpose of reopening a claim, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the final April 1980 rating decision.  Specifically, a VA audiology examination dated April 2010, and a private audiogram dated September 2015, revealed bilateral hearing loss disability according to the clear, established requirements of 38 C.F.R. § 3.385.  Thus, there is now medical evidence of a current bilateral hearing loss diagnosis.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board finds that the additional medical evidence of record constitutes new and material evidence to reopen the hearing loss claim.  In short, this evidence, if presumed credible, relates to an unestablished fact necessary to substantiate the hearing loss claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied hearing loss claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-37 (Fed. Cir. 2013).

In the present case, sensorineural hearing loss is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) would apply if sensorineural hearing loss is noted or shown in the record.  Walker, 708 F.3d at 1338-39.  Moreover, the Court recently issued a decision adding tinnitus (as an organic disease of the nervous system) to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015). 

Service connection for an enumerated "chronic disease" such as sensorineural hearing and tinnitus, listed under 38 C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007);  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.

Therefore, the Board must assess the competence and credibility of lay statements. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In adjudicating claims for VA benefits, the burden of proof only requires an "approximate balance" of the evidence for and against a claim.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1991).  This low standard of proof is "unique" to the VA adjudicatory process, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

A.  Bilateral Hearing Loss

The Veteran has contended that he developed bilateral hearing loss and tinnitus as the result of noise exposure during service.  Specifically, he has asserted that during his 21 1/2 years in the Navy, he was exposed to hazardous noise as the result of his 8 years in high aviation noise environments as aviation crew on the flight line, in the planes, or on flight decks of aircraft carriers.  His DD Form 214 confirms that he did serve in this capacity.  He also states there was minimal or no hearing protection provided during his service.  The Veteran states that he first had some hearing loss during service which was evidenced by his annual physical, although the records are not part of the claims file.  The Veteran states that his hearing loss got markedly worse in the years following separation from active service. He adds that his work post-service was in quiet office environments with no recreational noise exposure either.  The Veteran's wife asserts that she recalls the Veteran having hearing problems starting in the service as well which has deteriorated over the years and been accompanied by tinnitus.

Upon review of the evidence of record, the Board concludes that service connection for bilateral hearing loss disability is warranted.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the present case, there is clear evidence that the Veteran meets the threshold criterion for service connection of current bilateral hearing loss disability.  Specifically, an April 2010 VA audiology examination showed pure tone thresholds for both ears, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
LEFT
20
25
35
35
50
RIGHT
25
35
45
55
55

Speech audiometry revealed speech recognition ability of 96 percent in the left ear and 98 percent in the right ear. 

In addition, the Veteran submitted a more recent private audiogram dated September 2015.  This private report was provided in graphic representations without numerical interpretation as to the exact puretone thresholds found.  However, the Court has held that the Board cannot discount audiograms simply because they are in graphical form.  The Court explained that a clear graphical audiogram can be interpreted by the Board, as interpretation of a graphical audiogram is a finding of fact to be made by the Board in the first instance.  Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  In the present case, the Board finds that the September 2015 private graphical representation is clear and its interpretation is not disputable for each puretone threshold.

The September 2015 private graphical representation also revealed bilateral hearing loss disability according to the clear, established requirements of 38 C.F.R. § 3.385.  That is, the audiogram showed pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
LEFT
35
35
45
50
60
RIGHT
40
40
55
60
65

Thus, the Veteran has current bilateral hearing loss for VA purposes, based on his pure tone thresholds.  See 38 C.F.R. § 3.385.

The Veteran's service treatment records (STRs) and several other evidentiary documents including, but not limited to, letters from the Veteran and his wife dated January 2010, private hearing examination results dated October 2009, January 2010, and March 2010, and the DD Form 214 pertaining to the Veteran's second period of active service, are not associated with the VBMS file.  The Veteran's documents appear to have been lost after the RO reviewed them in October 2011 for the purposes of making its initial determination on the underlying claims.  

When STRs are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran and his wife resubmitted lay statements in September 2015 which are associated with the file.  The Veteran included one health record which appears to date from 1964 with his lay statement.  Although other documents have not been recovered or recreated, there are sufficient remaining documents in the VBMS file with which the Board can make a favorable determination, so there is no prejudice to the Veteran at this time.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Although the Veteran's STRs have not been associated with the current VBMS file, according to the VA audiology examination report from April 2010, the audiologist reviewed the STR audiology examination reports from 1958-1962 and 1964-1979.  The audiologist stated that the Veteran's hearing levels were within normal limits in the STRs from those years.  The Veteran disputes this interpretation and states that his service records showed he experienced a decrease in hearing which he refers to as "aviation dips."  The Veteran provided one in-service physical examination report from 1964; however it is not legible in the electronic claims file.  Regardless of these conflicting interpretations, the lack of STRs is not prejudicial in this instance as the outcome here is in the Veteran's favor.  Bernard 4 Vet. App. at 394.  The April 2010 VA audiologist also referenced the Veteran's 1980 VA claim which was denied for lack of diagnosis of current hearing loss at a level meeting requirements for VA disability purposes at that time.  Based on those records, the VA audiologist opined that it was less likely than not that hearing loss and tinnitus were caused by or a result of military noise exposure.

In any event, the Court has held that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

To establish service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

That is, a claimant may establish direct service connection for a hearing disability initially manifest several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  Hensley, 5 Vet. App. at 164.  See also 38 U.S.C.A. 1113(b); 38 C.F.R. 3.303(d).  Thus, the lack of evidence of bilateral hearing loss disability per § 3.385 during active service is not fatal to the Veteran's claim; it is merely one factor to be considered.

With regard to an in-service injury, the Department of Defense's Duty MOS Noise Exposure Listing indicates that a naval rating for aviation electronics technician has a "moderate" probability of noise exposure during service.  The DD Form 214 associated with the claims file confirms the Veteran served in this rating.  The Veteran states he then moved on to work in aviation aircrew which has a "high" probability of noise exposure.  The DD Form 214 for those years of service from 1963-1979 has not been associated with the claims file.  In any event, in-service hazardous noise exposure is consistent with the circumstances of the Veteran's duties in service.  See 38 U.S.C.A. 1154(a); 38 C.F.R. 3.303(a); Veterans Benefits Administration (VBA) Fast Letter No. 10-35 (September 2, 2010).  The VA has already conceded exposure to acoustic trauma in the prior decision by the RO.

Post-service the first medical evidence of hearing loss disability for VA purposes under 38 C.F.R. § 3.385 is the April 2010 VA audiology examination.  The Veteran states that he was seen by a medical doctor in 2005 for hearing concerns, however that doctor lost the medical records when their facility converted to electronic files.  As a lay person, the Veteran reports a continuous hearing decline post-service during the 1980s from the minimal hearing loss or "aviation dips" that he remembers from active service.  The Veteran is indeed competent to report symptoms of hearing loss several years after his military service.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  The Veteran's wife also reported that she noticed the Veteran developed hearing loss while he was still in service and it declined as the years passed.  The Board finds that the Veteran and his spouse's lay assertions regarding the onset of his bilateral hearing loss are credible, or worthy of belief.  See Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).

While the VA exam from April 2010 goes against a finding of service connection for hearing loss, the private medical opinion from October 2015 states that hearing loss and tinnitus experienced by the Veteran are the result of significant noise exposure during service and should be considered service connected.  Here, the private, favorable opinion is more probative.

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for bilateral hearing loss disability, as there is competent and credible evidence of in-service noise exposure and acoustic trauma (conceded by the VA), with symptoms of diminished hearing only a few years after separation from service, with no concrete evidence of a post-service intercurrent cause, as the Veteran credibly testified to working in quiet office environments post-service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Tinnitus

Upon review of the evidence of record, the Board concludes that service connection for tinnitus is warranted.

STRs have not been associated with the electronic claims file, but were reviewed by the VA audiology examiner in April 2010, who reported that tinnitus was not reported during service or shortly after during the first claim for hearing loss in 1980.  The VA examiner thus determined that tinnitus was less likely than not a result of active service.  In contrast, the private audiology exam from October 2015 stated that tinnitus was a result of significant noise exposure during service and should be considered service connected.  As noted above, based on the Veteran's naval ratings, the VA has conceded noise exposure during service.

Post-service, the Veteran reported intermittent tinnitus that comes and goes which he recalls beginning in the 1980s.  The Veteran's wife also testified that she recalls symptoms of tinnitus beginning in the 1980s, that the Veteran would turn the television up to drown out the tinnitus symptoms.  The Veteran is competent to report in-service noise exposure and in-service and post-service intermittent symptoms of tinnitus.  Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170(2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  Tinnitus is a type of disorder capable of lay observation and description.  Charles, 16 Vet. App. at 374.  The Board finds no overt reason to doubt the credibility of the Veteran's lay assertions that, during service, he had hazardous noise exposure, which post-service manifested in tinnitus symptoms which occur intermittently.  See Barr, 21 Vet. App. at 310.

Moreover, the onset of tinnitus "may be gradual or sudden, and individuals are often unable to identify when tinnitus began."  "Tinnitus can be triggered months or years after an underlying cause (such as hearing loss) occurred...[and] [t]herefore, delayed-onset tinnitus must be considered."  See VBA Training Letter 10-02 (March 2010).  As such, the absence of in-service medical documentation of tinnitus in this case is not fatal to the claim.

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for tinnitus, as there is competent and credible evidence of in-service noise exposure and acoustic trauma (conceded by the VA), with symptoms of tinnitus only a few years after separation from service, with no concrete evidence of a post-service intercurrent cause, as the Veteran testified to working in quiet office environments post-service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.






	(CONTINUED ON NEXT PAGE)




ORDER

Subject to the provisions governing the award of monetary benefits, service connection for bilateral hearing loss disability is granted.

Subject to the provisions governing the award of monetary benefits, service connection for tinnitus is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


